      Case: 1:19-cv-05946 Document #: 13 Filed: 10/25/19 Page 1 of 5 PageID #:32
                                                                                              REeErveb


 Plaintiff(s)
                             /lt€ tub{                                           --IHOMAS
                                                                                         ..
                                                               uNrrED srArEs uI$HOITDDEIRICT
                                                                                                 ofi   ? 5 ?0ts

                                                                                                       G. BRTTION
                                                      )                                      CtiUnf
                                                               NORTHERN DISTRICT OF ILLINOIS
          Darryl C. Mollison
                  v.
                                                                   l' 11-Cv -o5q&
 Defendant(s)
                                                      )
                                                      )
                                                      )
                                                                J4"                Tol^n       ? Lee
         Commissioner of Internal Revenue             )



                                               COMPLAINT
                                                Jurisdiction
Within the current dispute between parties, Darryl C. Mollison, herein forwarding such addresses as a
reasonable person(Plaintiff), and the Commissioner of lnternal Revenue, hereafter addressed as lRS,
Secretary , Defendant and/or Tax Advocate Service (TAS), beseech the court, under the authority of the
Court of Federal Claims' jurisdiction to administrate over the questions at bar, pursuant to the 28 USC
52505, Tucker Act 28 USC 5 1491(exclusive jurisdiction), Title 28 USC S 1331, 28 USC S 1a91(a)(1), (2)
and Title 25 5512(b) and with reflection on the relief of limitations inherent with the US District Courts
embodied in 28 USC 1345 (aX2)-enlisting powers and authorities of the aforementioned , that due
process and procedure of such jurisdiction state, "Any judge of the. United States Court of Federal Claims
may sit at any place within the United States to take evidence and enter judgment," "The district courts
shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the
United States ","shall have jurisdiction to render judgment upon any claim against the United States
founded either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States," "to provide an entire
remedy and to complete the relief afforded by the judgment, the court may, as an incident of and
collateral to any such judgment," wherein "the court shall have the power to remand appropriate
matters to any administrative or executive body or official with such direction as it may deem proper
and just" "shall have jurisdiction to determine the amount of such overpayment, and such amount shall,
when the decision of the Tax Court has become final, be credited or refunded to the taxpayer," and "The
district courts shall have originaljurisdiction, concurrent with the United States Court of Federal Claims,
of any other civil action or claim against the United States, not exceeding $t0,000 in amount-not
sounding in tort" respectively, are herein sought and invoked.



                       Claim for Relief- Misadministration of Taxation Procedure
                                            (Proximate Cause)

Under the duties and portents of the Commissioners of lnternal Revenue entailed in Title 25 USC 57803
paragraph (2Xa), (3) and (4), in their entirety adjoin the duties to "administer, manage, conduct, direct,
and supervise the execution and application of the internal revenue laws," "ensure that employees of
        Case: 1:19-cv-05946 Document #: 13 Filed: 10/25/19 Page 2 of 5 PageID #:33



the lnternal Revenue Service are familiar with and act in accord with taxpayer rights" and "shall consult
with the Oversight Board on all matters set forth in paragraphs (2) and (3)," Defendant would be
disposed to such duties within the scope of interests formed under this complaint.

Wherein the substantive argument is the processing of 1045 Tentative Application for Refund (being the
formal request for refund) filed in Tax Year (W) 2018 for the originating period of 2OL7 filing, the dispute
arises from the statutory misadministration of such filing. Subsequently , an additional request for
refund was made via form 3911 being filed as instructed by May 10th,2019 with addendum; the
addendum being affixed to address the absence of released figures from the IRS for the 1045 filing as
the unrefunded sums accrued interest. Pursuant to the instructions of the 1045 form:

    o    You must file Form 1045 within 1 year after the end of the year in which an NOL claim of right
         adjustment arises.
    r    The   IRSwill process your application within 90 days from the later of: The date you file the
         complete application, or The last day of the month that includes the due date (including
         extensions) for filing your 2OL7 income tax return (or, for a claim of right adjustment, the date
         of the overpayment under section 1341(b)(1)).
    o    File with the lnternal Revenue Service Center for the place where you live

Certified Delivery Receipt Numbers:

70173040000025597596 delivered atL2:L7 pm on February L9,2Ot8 in FRESNO, CA 93888 Form 1040
2OL7 filing;7OL73O4OO00026697589 delivered at 6:19 am on February 22,2078 in FRESNO, CA 93888
Form 1045 2017 Separate filing; 70150540000600012154 delivered on March L9,2OL8 at 5:19 pm
Delivered FRESNO, CA 93888 Form 1040X 2015 Amended Tax filing.

Equally cited in the 2019 U.S. Master Tax Guide:

    .    "lf a refund is not issued within the 45-day grace period, interest is payable for the period from
         the due date of the original return to the date the refund is paid. The interest rate the IRS must
         pay for overpayment oftaxes by noncorporate taxpayers is equal to the federal short-term rate
         plus three percentage points."
    o    These remedies coincide directly with 26 U.S. Code 5 6611 (eXzXaXb) and (3) and 5 6401(c)
         Amounts treated as overpayments

Addressable to IRM 6411(b) &(c)(2), CFR 5.5411-1 (e), IRC 1341(b)(1), IRS Section 6402(al, The Tax
Payer's Billof Rights(#L,2,4,5, &9), 26 CFR 301.6621-1: lnterest rate-Determination of lnterest and REV.
RUL. 2018-12 TABLE 1 and d(2), the mandatory filing of supplemental forms with the 2015 1040X
(notation "Do Not Process"l, the 90-day processing deadline had elapsed at the most extended date of
April 3'd,2018.

IRS Letter 562C was forwarded with the corrections of the then only confirmed receipt of the 1045 form.
Such corrections stipulated that the amended return was processed upon these corrections, entered
into the database and remitted with the concurrent refund of 5281.

No further acknowledgement of the receipt of the 1045 form filled in February 16th, 2018 was confirmed
until December 6th of the same year, whereby a resubmission of the signed original (uncorrected) copy
was fax to the TAS service center-with limits of such processing set forth in Title 25 USC 5 5411(b)
ALLoWANcE OF    ADJ USTMENTS.
     Case: 1:19-cv-05946 Document #: 13 Filed: 10/25/19 Page 3 of 5 PageID #:34




Thereafter, Title 25 CFR S 30L.6627-t: lnterest rate-Determination of lnterest addresses the
accumulation of interest to such distributions after the 45 day mandate upon the acceptance of such
filing in processable form, concurrently, 26 U.S. Code 5 6622 (al, under the general rule, stipulates that
"in computing the amount of any interest required to be paid under this title or sections 1961(cX1) or
2411 of title 28, United States Code, by the Secretary or by the taxpayer, or any other amount
determined by reference to such amount of interest, such interest and such amount shall be
compounded daily." ln tandem, the 90-day statute of processing and refund being a superseded with
concurrent 60-day extension requests in letters 2645C (December 24th,2}t8l and 2644C (February 15th,
2019) substantively infer of noncompliant administration after the resubmission to original documents
to TAS on December 6th, 2018.

With regard to the procedural execution of remedy, this compliant infers that the IRS operations
advanced to misadministration within the course of oversight at numerous occasions. Embodied in Title
26 USC 57803 (3), 4(lXBXiii) and IRM 13.1.1.1.1 Taxpayer Bill of Rights (TBOR), recorded
correspondence and directed actions of advisement were disproportionate to the standards held within
the Taxpayer Bill of Rights and various lnternal Revenue procedural guidelines. The administration of
IRS in these matters availed to the level of personal and financial injury through inconsistent treatment
of sought remedies. IRS's oversights were inconsistent even with the advocacy of U.S. Congressional
member offices in departure of IRM 4.4.L9.2 Criteria for lssuance of Manual Refunds under the hardship
provisions. Also inferred are that several deferrals of procedure were committed under the hardship
manual refund request protocols, requested in June of 2019, by TAS within the scope of:

        IRM 4.4.19.8.1 Form 3753
                     d.   A hardship situation necessitates a quicker refund than normal systemic
                          processing can provide. A Taxpayer Advocate Service (TAS) employee can
                          initiate a hardship direct deposit, once all documentation has been received,
                          using an Operations Assistance Request (OAR).
                     f. Direct Deposit/Fed wire.
       IRM 3.17.79.3.3 lssuing Hardship Refunds

                2.   Taxpayer Advocate Service (TAS) refund requests will be received as hardships.
                     Manual refund cases received as a paper check (Form 5792) requests must be
                     complete and contain all required supporting documentation (including third party
                     verification or a signed statement from the Local Tax Advocate (LTA)) in order for
                     TAS to initiate. See IRM 21.4.4, Monual Refunds.
                3.   A direct deposit (Form 3753) request must be complete and contain all required
                     supporting documentation (including 3rd party verification) or a signed statement
                     from the LTA in order for TAS to initiate. ln addition to following procedural
                     guidelines in IRM 2L.4.4, Monual Refunds, the following must be included to
                     substantiate an ACH/Direct Deposit (DD) request:

                     a.   Proof of economic hardship to support issuing an ACH/DD manual refund.
                     b.   Proof from bank that a savings or checking account exists and it is the account
                          of the taxpayer or a voided check. Use discretion when taxpayer accounts are
                        Married Filing Joint (MFJ).
        IRM 4.4.19.2 Criteria For lssuance of Manual Refunds:
      Case: 1:19-cv-05946 Document #: 13 Filed: 10/25/19 Page 4 of 5 PageID #:35




                      d. Hardship - Those refunds, required based on a hardship, where the taxpayer
                         needs the refund in less than ten days.
                     e. Congressional lnquiries, concerning processing delays and the IRS is at fault.
         IRM 13.1.1.1.1 Taxpayer Bill of Rights (TBOR)

                 2.  This legislation included a provision, that authorized the Taxpayer Ombudsman (now
                 National Taxpayer Advocate), to issue Taxpayer Assistance Orders (TAOs) when
                 taxpayers were suffering or about to suffer significant hardships because of the way the
                 lnternal Revenue laws were being administered. This was expanded by the
                 Commissioner to include any instance where a taxpayer was suffering or about to suffer
                 a significant hardship, regardless of the cause of the hardship.


                 Demand- Recovery of Overpayment and Enforcement of Judgement

Wherefore, this complaint infers that the IRS's misadministration of the statutory procedure as
imminent causa prima, demand immediate remission of due recourse addressable under the enlisted
procedures and such other relief to which plaintiff is entitled at law or in equity.




Signature:                                                      Date:     October 21, 2019

DarrylC. Mollison

Street: 9014   S. Marshfield Ave.

City:   Chicago, lL 60620-5455

Phone: 372-522-7456

Email: dcmollison@outlook.com




                                    United States District Court
 Plaintiff                          Northern District of lllinois           Defendant
 DarrylC. Mollison                  Everett McKinley Dirksen U.S.           Commissioner of lnterna   I

                                    Courthouse                              Revenue
 9014 S. Marshfield Ave             219 South Dearborn Street               1111 Constitution Ave. NW,
 Chicago, lL 60520                  Chicago, lL 60604                       Washington, DC 20526
 3t2-522-7456                       3L2-435-5670                            202-622-t7tO
 dcmollison@outlook.com
 Notice of Civil Complaint:         Request for Representation Entered
                                           Case: 1:19-cv-05946 Document #: 13 Filed: 10/25/19 Page 5 of 5 PageID #:36
ILND,l4            (Rev. 09/07 /18)                                                                     CNIL                    COVER SHEET

of initiating the civil docket sheet.                      (Sce irrstructions on next page of this lorrn                 )
I. (a) PLAINTIFFS                                                                                                                                              DEFENDANTS
      DarrylC. Mollison                                                                                                                                        Commissioner of lnternal Revenue


      (b)           County of Residence of First Listed p1n1n66 Cook                                                                                           County of Residence of First Listed Defendant                                       Washington County
                                          (Ercept in U.S. phintiffcases)                                                                                       (ln U.S. plaintiff cases only)
                                                                                                                                                               Note: In land condemnation cases, use the location ofthe                    tact    of land involved.


      (c)          Rttomeys       (fm      mme, abress, and telephone number)                                                                                   Attomeys           (if known)

      Request for Representation Entered



II.       BASIS OF JURISDICTION                                      (checkqe box,            onty.)                                II.        CITIZENSHIP OF PRINCIPAL PARTIES                                                           (For Diversiry Cases onty.)
                                                                                                                                               (   C he c k   one   b   ox, o nly fo r p laintiff and one b ox fo r defe ndant. )
__l   I       U.S. Governnpnt                      E3        Fedeml Question                                                                                                                    PTF        DET                                                             PTF           DEF
                   Plaintiff                                  (U.5. Govemment not a pdrty)                                                     Citizen of This State                             r I        -l I            Incorporated or Principal Place                 - 4          -4
                                                                                                                                                                                                                            of Business in This State

              U.S. Govemmnl                        [4           Diversity                                                                      Citizen of Another              State             -) 2       )       2       IncorporatedandPrincipalPlace                   I    5       :ls
                 Defendant                                       (lndicate citiTenship of panies in ltem                lll.)                                                                                               of Business in Anotlpr State

                                                                                                                                               Citizenorsubjectofa                               E3         tr      3       Forcign   Nation                                E    0       tro

w.            NATURE OF SUIT                       f   checkone box. onty.)


I     Ilo Insurmce                                      PERSONAL INJURY                                PERSONAL INJURY                                 510 Motions !o vrcate S€nten@                     710 Fair   tabor Stmd[ds Act               E    3T5FdsclaimsAcr
I     tzo urine                                        - 3toAirplane                E                  53occneral                                      530 General                                       720 Labor/Mmagement Relations              E    376 QuiTam (31 USC 3729 (a))

E     l3o Mitler Acr                                     3l5AirplaneProduct E                          367Hcalthcarc/                                  535 Death Penalty                                 740 Railway Labor Act                      E    ,lo0 Smrc Reapponionment

E     140 Negoriable        tNtrurent                         t.iability                                     l'hmrceutical                             Hrbot Corput:                                     751 Family and Medical                     E    4lo Amirrusr
f]    150     Rtrovery ofoverpayment                     320 Assault, I-ibel & Slmder                        Persml Injuy                              540 Mandmus           & Other                         lrave Act                              E    430 Bilks ud Banking
              & Enforcement of ludgmcnt                  330 Federal Umployers'                           Prcduct l-iability                           550    Civil Rights                               790 Other tabor l-itigation                E    45ocommerce
E l5l Medicde Acr                                            I-iability             E                  368AsbesrosPcrsmllnjury                         555 Prison Condition                              791 Employe RetiErent                      E    460 Deportarion

E 152 Rcovery of Defaulted student                     _ 340 Mdire                                         Prcduct l,iability                          560    Civil Detaire - Conditions                     Incorc Seurity Act                     E    470Rrcketwr Influenccd ild
      t ms (Excludes Veteres)                              345   Muirc Prodrct l-iability                                                              of     Conlinement                                                                                   Compt Orgmizations
E 153 R@overy ofvercre's BenefiB                       - 350 Motor Vehicle                                                                                                                                                                          E    4S0consumercrcdir
E 160 Srockholders' Suits                              - 3ssMotorvehiclc              PERSONALPROPERTY                                                                                                                                              E    485 Telephone CoNumer

! l9o Other Contract                                          Prcducr t-iabiliry   E 370 Orher ljraud                                                                                                    820 Copyrights                                        Pptection Act (TCPA)
E 195 Contrrcr Prcduct Liabiliry                          360 Other Pcrsnal Injury E 371 Truth if, t{ndin8                                                                                               830 Patent                                 E    490 Cable/sar     Tv
E 196 Fmchis                                           -- 362 Pqpnat Injury -      tr 380 Oth€r Pcrsml                                                                                                   835 Patent     -   Abbreviated             E    850 S@uririeYcommodiricY
                                                              Medi:al Malprctbe           Propeny Dmagc                                                                                                        New Drug Application                            tjxchange
                                                                                   Q 385 ercpeny oamage                                                                                                  840    Tradcfidk                           E    890 Other Statutory    Actiom
                                                                                                             Product    Liability                                                                                                                   E    891 Agriculrural Acrs
                                                                                                                                                                                                                                                    E    893 tinvironmental     Mattqs
                                                                                                                                                                                                                                                    E    895   trrcdom of Infomation Act
      210     lad   Condemation                        _   440 Other     Civil Rights                  422 Appeal 28 USC 158                           625 Drug Related Seizurc                          861 HrA (1395f0                            E    896 tubirrarion
      220     l'bElosure                                   44   I Voting                         E     423   WirhdBwal28 USC            157                   of Propeny     2l   USC 881            E   862 Black Lung (923)                       El   899 Adminisrrative Procedurc
E     230 Renr      ke
                     & EjErrenr                            442 Employment                                                                              690 Other                                     E   863    DIwC/DIww (405(g))                             AcL/Review or Appeal   of
E     240 Tons ro tnf,d                                    443 Housing/                                                                                                                              E   864    SSrD Tirlc XVt                                 ASency Decision

E     245 To't Producr Liabiliry                                  AccommodatioN                                                                                                                      E   865 RsI (405(s))                           E    950 CoNrirurionalily    of
!     290     nl   Other   nal   eropeny                   445 Amer.       w/Disbilitis   -            462   Natualiation                                                                                                                                      Statc Statutes
                                                                  Employment                                 Application
                                                           446 Amer.       ilDisbilitis   -      E     463 Habeas      Corpu - Alien
                                                                 Other                                       Dctaince   (kistr      ltriri@)                                                         I   E70    Tils    (U.S. Plainriff
                                                           il48 Education                        E     465 Other lmmigrarion                                                                             or Defendmt)
                                                                                                             Actions                                                                                 E   87t IRs-Thnd Pmy
                                                                                                                                                                                                                 26 USC 7609

V. ORIGIN Qheckrybox, onty.)
E lOriginal   E 2 Removedfrom                                                -l    3      Remanded from                         T4             Reinstated or                      --1 5      Transferred from               1--   6   Multidistrict      -      8    Multidistrict
    Prmeding        State Court                                                           Appellate Court                                      Reopened                                      Another District                         Litigation                     Litigation
                                                                                                                                                                                                                                                                     Dircct File
YI. CAUSE OF ACTION                                (Enter U.S. Civil Statute under which you are filing and                                        I. PREYIOUS          BANKRUPTCY MATTERS lFor naturc of suit 422 Lrtd 423, engt rt;,e
write     a   brief staterent of cause.)                                                                                                            number and judge for any associated bankruptcy matter previously adjudicated by a judge of this Coun
                                                                                                                                                    a sepilate attachnEnt if rccessary.)
Misadministration of Taxation Procedure
vrrr.          REQUESTED IN                                                   Check if this is a class action Under rule                             23, Demand               $    in equity                       Check Yes only          if demanded in complainl
               COMPLAINT:                                                     F.R.CV.P.                                                                                                                           JuryDemand: EYes EIuo
IX. RELATEDCASE(S) (Seeinstructions)
    IFANY 19-cv-05946                                                             Juage       John Z.Lee                                                                                        Case Number                       19-cv-05946

X. Is this a previously dismissed or renranded case?                                                   E Yes E No                              If    yes, Case #                            Nanrc ofJudge
Date                                                                              Signature of attorney of record
